DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: A response filed on 6/27/2022. 
• Claims 1-20 are currently pending.

Response to Arguments
• Applicant’s arguments, see pages 8-10, filed 6/27/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The prior art rejection of said claims under 35 U.S.C. 102(a)(2) and the obviousness-type double patenting rejection has been withdrawn. However, upon further considerations/searches, claims 1-20 are now rejected under a new ground of rejection via newly found prior art reference. See below for more details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 201400999038) in view of Tschetter (US 20170039194).
	Regarding claim 1, Okada discloses a system comprising: an input-output device system (figs. 1-2) comprising a processor-accessible memory device system;  and a data processing device system communicatively connected to the input-output device system (figs. 1-2) and the processor-accessible memory device system, the data processing device system configured by a program stored by the processor-accessible memory device system at least to: access an electronic document (figs. 6, pas. 34-35) via the input-output device system;  determine a document type (fig. 4a) associated with the accessed electronic document based at least on a text-based analysis (text based analysis to determine document type, pars. 53-56) of at least a portion of the accessed electronic document;  and store an indication (indication of document type, fig. 4a) of the determined document type in association with the accessed electronic document (fig. 4a). 
	Okada fails to teach and/or suggest determining a document type based upon comparing with other documents.
	Tschetter, in the same field of endeavor for methods/steps of identifying document type, teaches a well-known example of determining a document type based upon comparing with other documents (figs. 2, 3, 4, pars. 4, 31, 40, 43). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying document type identification of Okada to include steps determining document type based upon comparing with other documents as taught by Tschetter that enables ease of accessing/organizing the documents by document types (par. 3-4). 
Therefore, it would have been obvious to combine Okada with Tschetter to obtain the invention as specified in claim 1.
 
	Regarding claim 2, Okada further discloses the system of claim 1, wherein the data processing device system is configured by the program at least to: insert an electronic bookmark (electronic bookmark, par. 45) into the accessed electronic document, based at least on the determined document type associated with the at least the portion of the accessed electronic document that was determined based at least on the text-based analysis of the at least the portion of the accessed electronic document including the comparison based on text in the at least the portion of the accessed electronic document and text from the one or more other electronic documents other than the accessed electronic document;  and store the accessed electronic document including the electronic bookmark inserted (bookmark settings, figs. 6a/6b, pars. 34-35) therein. 
 
	Regarding claim 3, Okada further discloses the system of claim 1, wherein the electronic document is a portable document format ("PDF", par. 32) document. 
 
	Regarding claim 4, Okada further discloses the system of claim 1, wherein the determining of the document type comprises determining a plurality of document types (par. 22) associated with the accessed electronic document based at least on the text-based, an image-based, or text-based and image-based analysis of the electronic document, and wherein the storing comprises storing an indication of the determined plurality of document types in association with the accessed electronic document. 
 
	Regarding claim 5, Okada further discloses the system of claim 4, wherein at least one document type of the plurality of document types is determined as associated with at least a first portion of the accessed electronic document based at least on the image-based analysis, and at least one document type of the plurality of document types is determined as associated with at least a second portion of the accessed electronic document based at least on the text-based analysis (image/text base analysis, pars. 22-24). 
 
	Regarding claim 6, Okada further discloses the system of claim 5, wherein the image-based analysis includes a comparison between a first mega-pixel image of at least part of the at least the first portion of the accessed electronic document and a second mega-pixel image of at least part of another electronic document that is other than the accessed electronic document, wherein the first mega-pixel image represents a first reduction in pixel resolution of the at least part of the at least the first portion of the accessed electronic document, and wherein the second mega-pixel image represents a second reduction (resolution/pixels compression, fig. 4) in pixel resolution of the at least part of the another electronic document. 
 
	Regarding claim 7, Okada further discloses the system of claim 2, wherein the determining of the document type comprises determining a plurality of document types associated with the accessed electronic document based at least on the text-based, an image-based, or text-based and image-based analysis of the electronic document, wherein the inserting comprises inserting a plurality of electronic bookmarks (inserting bookmarks, figs. 6a/6b) into the accessed electronic document based at least on the determined plurality of document types associated with the accessed electronic document that were determined based at least on the text-based, image-based, or text-based and image-based analysis of the accessed electronic document, and wherein the storing the accessed electronic document includes storing the accessed electronic document including the plurality of electronic bookmarks (figs. 6a/6b) inserted therein. 
 
	Regarding claim 8, Okada further discloses the system of claim 7, wherein the determined plurality of document types associated with the accessed electronic document include at least some single page electronic documents, such that each of at least some electronic bookmarks of the plurality of electronic bookmarks inserted into the accessed electronic document is associated with a single page (par. 22) . 
 
	Regarding claim 9, Okada further discloses the system of claim 7, wherein the accessed electronic document is a single electronic document file comprising a plurality of electronic documents each respectively associated with a document type of the determined plurality of 
document types and each respectively associated with a respective electronic bookmark (par. 45) of the plurality of electronic bookmarks. 
 
	Regarding claim 10, Okada further discloses the system of claim 1, wherein the text-based analysis of the at least the portion of the accessed electronic document is a comparison based on text in a single page (par. 22) the accessed electronic document and text from the one or more 
other electronic documents other than the accessed electronic document. 

Regarding claims 11-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-10 above; therefore, claims 11-20 are rejected for the same rejection rationale/basis as described in claims 1-10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674